Title: To Thomas Jefferson from Tench Coxe, 15 March 1801
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Philada. March 15. 1801.

Among the papers, which I possess in relation to the late transactions of the United states, there are several relative to the British treaty, which it may be useful to pass into your hands. The concessions, sacrifices, and losses of this country may become in some way topics either of argument or negociation, and the papers I refer to, may contribute to the defence of our conduct, or to the procurement of justice. In this view I will occassionally pass them, without trouble to yourself, into your hands. The present inclosure will contain the fullest discussion of the Negro question, which I have yet seen. The honor and interests of this country and particularly of the southern states did not appear to be untouched by the ground which Great Britain & her zealous friends took upon that point—
With perfect respect, I have the honor to be, sir, yr. mo. obt. & hum. Sert.

Tench Coxe


I beg leave to address this note to you merely in your private Character—

 